EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Lakes Entertainment, Inc. Minnetonka, Minnesota We consent to the incorporation by reference in the registration statements of Lakes Entertainment, Inc. on Form S-3 (File No. 333-186211) and on Forms S-8 (File Nos. 333-77247, 333-77249, 333-77591, 333-116674, 333-143985, 333-162259) of our report dated March 12, 2015, included in this Annual Report on Form 10-K, on the consolidated financial statements of Lakes Entertainment, Inc. and Subsidiaries as of December 28, 2014 and December 29, 2013, and for the three years ended December 28, 2014, December 29, 2013 andDecember 30, 2012, and on the effectiveness of internal control over financial reporting as of December 28, 2014. /s/ Piercy Bowler Taylor& Kern Piercy Bowler Taylor & Kern Certified Public Accountants Las Vegas, Nevada March 12, 2015
